Citation Nr: 0824540	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-31 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric or 
cognitive disorder claimed as depression and mood disorder 
with memory loss and lack of concentration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The appellant served on active duty from May to October 1977.  
According to VA NGB Form 22, the appellant had service in the 
Rhode Island Army National Guard (RI ARNG) service from 
October 13, 1977 to December 7, 1979.  While a terminal 
reserve date was listed as January 13, 1983, the appellant 
was separated from National Guard service in December 1979 
for physical disability. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, wherein the RO denied service connection for 
depression and mood disorder with memory loss and lack of 
concentration.  The appellant timely appealed the RO's 
October 2003 rating action to the Board.  Jurisdiction of the 
claims file currently resides with the Providence, Rhode 
Island RO. 

In February 2007, the Board remanded the appellant's claim to 
the RO for additional development.  The requested development 
has been completed to the extent possible and the case has 
retuned to the Board for appellate consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
appellant's psychiatric or cognitive disorder, claimed as 
depression and mood disorder with memory loss and lack of 
concentration, is not shown to be due to or aggravated by 
service. 


CONCLUSION OF LAW

The appellant's psychiatric or cognitive disorder was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the appellant 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in May 2002 and April 2004 and March 2007 letters.  
The letters informed the appellant to let VA know of any 
evidence he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant 
was informed of the Dingess elements in a March 2007 letter.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The appellant was 
provided pre-adjudication VCAA notice via a May 2002 letter.  
Id. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his claim 
for service connection on appeal, relevant service medical 
and personel records and post-service VA and  private medical 
reports and statements of the appellant have been associated 
with the claims file.

As noted above, the Board remanded the instant claim for 
further development in February 2007.  The Board's February 
2007 remand orders, in part, required that the RO "obtain 
verification of all of the appellant's periods of military 
service, including all active duty service, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA).  There should be specific certification of his 
duty status (exactly when the veteran was on ACDUTRA and when 
he was on INACDUTRA) during the time period in question.  The 
RO was also requested to obtain any records that may 
elaborate on the notation of "physical disability" found on 
the appellant's NDG Form 22, dated in December 1979, as the 
reason for separation."  (See, February 2007 Board remand, 
page (pg.) 5, paragraph (pgh.) 1).  

In April 2007, and in response to the above-referenced 
February 2007 remand directives, the Rhode Island National 
Guard Joint Force Headquarters, Command Readiness Center sent 
VA duplicate copies of VA NDG Form 22 and the appellant's 
October 1977 discharge examination report from active duty.  
Although newly received personnel records were also received, 
they did not contain specific verification of the appellant's 
periods of military service, to include his periods of active 
duty service, ACDUTRA, and INACDUTRA, or any elaboration on 
the notation of "physical disability" noted on VA NDG Form 
22.  Notwithstanding the foregoing, it appears from a 
document entitled "Time line dev. By RO," that VA exhausted 
all sources to obtain the information requested by the 
Board's April 2007 remand directives.  Regardless, the 
information and evidence obtained by way of the remand is 
sufficient to adjudicate the claim despite the lack of 
specificity as to some of the above-noted matters.  Pursuant 
to the Remand requests, the veteran was afforded a VA 
examination in August 2007, for the purpose of discerning 
whether or not any current psychiatric problems were due to 
or aggravated by service.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the aforementioned claim.

II.  Factual Background

The record does not show that the veteran had psychiatric 
problems at the time he left ACDUTRA and began INACDUTRA.  
The clinical evaluation on the report of an October 1977 
examination showed that he veteran was psychiatrically 
normal.  The veteran was found to be qualified for ETS.  On 
an associated report of medical history of the same date, the 
veteran checked "no" next to questions of whether he had or 
has any of the following:  frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, and periods of unconsciousness.  
No records on file show any specific treatment indicative of 
chronic psychiatric problems during ACDUTRA or INADUTRA with 
the RI ARNG.  That being said, one service medical record 
from his period of service with the RI ARNG reflects that on 
December 5, 1979, the veteran requested help after he became 
very nervous.  The examining physician recommended that the 
veteran be released from the RI ARNG until he was able to 
straighten out his emotional difficulties.  VA Form NGB 
(Report of Record and Separation from Service), dated 
December 7, 1979, reflects that the veteran was discharged 
from RI ARNG due to a "physical disability."  The nature of 
the disability was not reported.  

While the veteran reported in an October 2002 statement that 
he saw a psychiatrist in Warwick, RI in 1979, no records of 
this treatment have been obtained.  The record contains a 
Personal Data sheet from an unidentified clinic dated in 
March 1980 noting only factual information about the veteran 
and a few of his responses of "good" to questions on 
general health, appetite, and sleep habits.  It was noted 
that the veteran was referred to this clinic by the National 
Guard medical doctor.   

The record contains no other records of medical treatment 
until the late 1980s.  In December 1989, the veteran suffered 
a traumatic brain injury when he fell from a roof while 
working.  The Social Security Administration (SSA) has 
awarded the veteran disability benefits from the date of this 
accident.  Numerous medical records on file relate the 
veteran's depressed mood, difficulty relating to others, and 
cognitive deficits to the severe head injury he sustained in 
the 1989 fall.  For example, in a 1991 report from the Rhode 
Island Psychiatric Company, Dr. FJ stated that the veteran's 
"emotional illnesses are a consequence of his fall on 
12/20/1989, and the fears, doubts, anxieties, and changes 
that it caused in his life." Additionally, the report of an 
October 1996 examination by Dr. SS included diagnoses of 
bipolar disorder and cognitive disorder.  In his impression 
Dr. SS indicated that cognitive deficit is "likely the 
result of a closed head injury suffered in 1989."   When 
evaluated in early November 1996, an impression of cognitive 
deficits likely the result of closed head injury suffered in 
1989 was entered.  (See, treatment report, dated in early 
November 1996, prepared by East Bay Mental Health Center).  
These same treatment records do not contain any notation of 
the appellant having reported any head trauma during his 
service in the RI ARNG.

In response to the Board's remand requests, VA arranged for 
the veteran to undergo an examination in August 2007 for the 
purpose of discerning whether or not he had any psychiatric 
problems related to service.  The August 2007 VA examination 
report reflects that the appellant stated that he did not 
have any "problems" during his RI ARNG service.  The August 
2007 VA examiner noted that the appellant had sustained a 
head injury after he fell off a roof in 1989.  The appellant 
indicated that he had experienced a brief loss of 
consciousness after a fall in 1989.  He also stated that when 
he was five years old, he was involved in a motor vehicle 
accident and subsequently underwent a private psychiatric 
evaluation at the age of eleven or twelve.  After a mental 
status evaluation in August 2007, the VA examiner entered 
diagnoses of schizophrenia and major depressive disorder, 
recurrent, moderate.  Axis III diagnoses included a history 
of a car accident when the appellant was five years old and 
being hit in the head, and falling on his head in 1989.  

The August 2007 VA examiner noted that he considered the 
appellant an unreliable historian, who frequently changed his 
answers.  Overall, the VA examiner opined that, "It is more 
likely than not that the veteran's conditions schizophrenia 
and depression are more the result of a disease process which 
began to manifest themselves prior to the veteran's head 
injury and in fact starting at a young age.  There is no 
reason to assume without resorting to speculation that the 
veteran's mental disorder was aggravated by service."  


III.  Laws and Regulations

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including psychoses, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 
38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24); 38 C.F.R. § 3.6.  ACDUTRA includes full-time duty 
in the Armed Forces performed by Reserves for training 
purposes, and includes full-time duty performed by members of 
the National Guard of any State.  INADUTRA generally means 
duty (other than full-time duty) prescribed for Reserves, and 
duty (other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) .

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, supra.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

The appellant contends that his current psychiatric and 
cognitive problems had their onset during his period of 
service with the RI ARNG.  (See, VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the appellant in 
October 2002).  As is explained below, the preponderance of 
the evidence is against the claim for service connection.

Initially, review of the records from the veteran's period of 
service does not show incurrence or aggravation of any 
psychiatric problems.  As stated in the factual background 
above, records from the veteran's period of ACDUTRA and 
INACDUTRA with the RI ARNG contain no documentation showing 
that the veteran had a chronic psychiatric disorder that 
began during service.  While there was a single treatment 
record noting nervousness, no other record shows a chronic 
psychiatric problem manifest during service.  Careful review 
of the evidentiary record shows no medical reports of 
treatment or diagnosis relating to depressive disorder or 
psychiatric complaints or cognitive problems involving memory 
and concentration.  

While the veteran reported in an October 2002 statement that 
he saw a psychiatrist in Warwick, RI in 1979, no records of 
this treatment have been obtained.  The veteran has not 
provided any response to requests (including the VA request 
in March 2007) to submit records of any such treatment or 
signed release forms allowing VA to assist him in obtaining 
those records.  As the Court has stated, "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
This concept was not changed by the enactment of the VCAA 
(discussed more fully above).  Without specific information 
from the appellant, or signed forms authorizing the release 
of private records, there is nothing further VA can do to 
seek records of mentioned private medical treatment on his 
behalf.  

While the Board does not debate the veteran's assertion that 
he was treated for a psychiatric complaint as noted in his 
October 2002 statement, we have absolutely no medical 
evidence of record upon which to base a favorable decision.  
The crux of the matter in this case lies in the fact that 
medical records do not show any findings of a psychiatric or 
cognitive problem during service, shortly thereafter, or 
related to service.  

Subsequent to separation from service in December 1979, there 
are no records for at least a decade that could document any 
treatment for complaints or findings related to the reported 
depression and mood disorder with memory loss or lack of 
concentration.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

This lack of a paper trail changes December 20, 1989, the 
date the veteran fell from a roof while working and suffered 
a severe head injury.  VA and private opinions in extensive 
records of treatment for psychiatric and cognitive 
difficulties from this date forward reflect that the severe 
head injury has contributed to or caused the veteran's 
depression, mood problems, memory loss, and lack of 
concentration.  See records from Dr. SS, Dr. FJ, and the 
disability determination report from SSA.  

In this matter, the appellant submitted a claim for 
entitlement to service connection for a memory loss, mood 
disorder, depressive disorder, and loss of concentration in 
May 2002, more than 20 years after separation from service.  

The Board finds it compelling that no medical professional 
has indicated that the veteran's psychiatric or cognitive 
problems are due to or aggravated by any aspect of his period 
of service.  To the contrary, the vast majority of the 
medical opinions on file link the veteran's problems to the 
December 1989 head injury.  

The Board notes one exception - the 2007 VA examiner who 
concluded that the veteran's problems began prior to the 
fall, and diagnosed schizophrenia that began "at an early 
age".  While the VA examiner did not indicate precisely when 
schizophrenia may have had its inception, he specifically 
found that "[t]here is no reason to assume without resorting 
to speculation that the veteran's mental disorder was 
aggravated by service."

While the 2007 VA examiner's opinion differs from others of 
record and indicates (without pointing to a rationale or 
record of manifestations) that the veteran's problems are 
related to schizophrenia which began prior to the head 
injury, the Board finds it pertinent that the examiner did 
not find that the schizophrenia was incurred in or aggravated 
by service.  To the contrary, the examiner specifically found 
that there was no indication that the schizophrenia was 
aggravated by the veteran's service.    

In short, despite the 2007 examiner's opinion that the 
veteran had schizophrenia at an early age, there are no 
records of any treatment for a chronic psychiatric problem 
during service, at separation in 1979, or for 10 years after 
separation.  Additionally, there is no record of continuity 
of symptomatology from service.  It is not until December 
1989, immediately following a serious head injury, that the 
record shows consistent and ongoing treatment for depression, 
mood problems, memory loss, and difficulty with 
concentration.  Weighing heavily against the veteran's claim 
is the fact that nearly every medical opinion on file since 
1989 relates the veteran's reported symptoms to the 1989 
fall.  The veteran has presented no medical opinion 
supporting his claim that the problems were related to 
service.  His assertions have been considered, but as noted, 
they are not probative in the matter of medical diagnosis or 
causation.

With no showing of inception or aggravation a chronic 
condition during service, no continuity of treatment after 
separation, an intervening head injury in 1989, and  no  
medical opinion tying the reported problems to service, the 
claim for service connection must be denied.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder involving problems with 
depression, mood, memory loss, and concentration, and it must 
be denied.       



ORDER

Service connection for a disorder claimed as depression and 
mood disorder with memory loss and lack of concentration, is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


